Title: To George Washington from William Greene, 8 December 1780
From: Greene, William
To: Washington, George


                        
                            Sir
                            Warwick 8th Decr 1780
                        
                        In consequence of Your Excellcy’s Requisitions, The General Assembly have ordered three Hundred and Eight Men
                            to be inlisted by the first Day of January next, to compleat this States Regiment agreable to the Resolution of Congress.
                            To serve during the War or three years, and for the encouragement of those who may engage during the War, they are to
                            receive as a bounty one Hundred and twenty Silver Dollars, and for three years one Hundred Dollars. And whatever number
                            may be deficient on the said first Day of January, in order to procure them immediately, the whole Inhabitants from
                            Sixteen years old and upwards throughout this State are to be put into Classes in numbers agreable to the deficiency’s and
                            each one to furnish a Man.
                        They have also furnished this States Clothier with cash to procure cloathing to make up the deficiency of
                            that article in their Regiment. And have also ordered the Purchasing Commissary to Purchase the necessary supplies.
                        And in order to furnish those departments as well as all others as far as may be reasonablely expected from
                            this little State, The Assembly have ordered a Tax of One Million of Pounds in the old Continental Bills to be paid by the
                            first of February, and the first of April next in equal Halfs. And a further sum of Sixteen thousand pounds in Silver ten
                            of which to be paid by the first of January next the other by the first of February following.
                        These Proceedings I have thought proper to communicate to you that you may be inform’d of the manner in which
                            this State has taken to comply with your Requisitions, and hope they will meet your approbation. I am with great Truth
                            Your Excellency’s most Obedient & most Humble Servt
                        
                            W. Greene
                        
                    